Citation Nr: 1540314	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  08-02 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability evaluation greater than 20 percent for residuals of a lower back injury with chronic lower back pain and degenerative disc disease L5-S1.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982 and from November 1982 to November 1993

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board provides more detail with regard to the history of this case in the Reasons and Bases section of this document.  


FINDING OF FACT

The Veteran's low back disability has not resulted in forward flexion of 30 degrees or less, ankylosis of the spine, any incapacitating episodes, or any objective neurological abnormalities at any time during the course of the claim and appeal.  


CONCLUSIONS OF LAW

The criteria for a disability evaluation greater than 20 percent have not been met for any time during the course of the claim and appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.10, 4.21, 4.71a, Diagnostic Codes 5235-5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was established for the Veteran's low back disability in a March 1994 rating decision, effective in November 1993 with an initial 10 percent disability rating.  He appealed the initial rating to the Board.  VA provided relevant examinations in May 1996, October 1996, and July 1997.  

In May 1998, the Board granted that appeal to the extent of a 20 percent rating and denied any higher or additional rating.  

In an August 1998 rating decision, the RO implemented that Board's decision and assigned February 26, 1996 as the effective date for the 20 percent rating.  In September 1998, the Veteran's representative attempted to file a notice of disagreement with the 20 percent rating, requesting a statement of the case and a VA Form 9.  The representative also stated that the Veteran wished to reopen his claim for an increase in his service-connected disabilities and that the Veteran was experiencing a worsening of his condition.  The representative then argued that previous examinations were inadequate because no etiology opinion was provided.

The Board notes that at this point service connection had already been established for the low back disability.  

VA provided another examination in March 1999, and denied a higher rating in an April 1999 rating decision.  In the May 1999 letter notifying the Veteran of the April 1999 decision, the RO explained that the Veteran's representative had tried to file a notice of disagreement with the Board's decision granting a 20 percent rating and denying a rating higher than 20 percent and that the Board decision was final and could not be appealed by filing a "notice of disagreement".  

Simply stated, the RO cannot overrule a Boar decision. 

Another examination was conducted in January 2000, and the RO again denied a higher rating in a February 2000 rating decision.  

In October 2006, the RO received the claim that led to this appeal.  The Veteran stated that, based on VA treatment, he was requesting re-evaluation of his back disability.  VA provided an examination in December 2006.  The RO denied the claim in the March 2007 rating decision on appeal.  The Veteran appealed that decision to the Board.  VA provided another examination in December 2008.  The Board remanded the issue to the RO in May 2009 for another examination, to include a neurological examination by an appropriate specialist.  VA provided an examination in July 2009 and conducted an electromyography study (EMG) that same month.  The Board denied the new appeal in June 2010.  

The Veteran appealed the Board's June 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2012 decision, the Court vacated the Board's June 2010 decision and remanded the matter back to the Board for further proceedings consistent with the Court's decision.  

The Court determined that the Board provided an inadequate statement of reasons and bases explaining its determination that the RO substantially complied with the Board's May 2009 Remand.  The Court also found clearly erroneous the Board's determination that the part of the July 2009 examination report addressing possible neurological disorders was adequate.  The Court stated that on remand, the Board should offer a statement of reasons and bases explaining any competency, credibility, and probative value determinations it makes concerning the Veteran's lay statements.  

In order to comply with the Court's decision, the Board remanded the matter to the RO for additional development in January 2013, to include providing yet another examination.  That examination was conducted in March 2013.  The case was returned to the Board.

In September 2013, the Board again denied the appeal.  The Veteran again appealed that decision to the Court.  In March 2014, the Court granted a joint motion for remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the Board's decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  

In the JMR, the Parties agreed that the February 2013 examination did not adequately address functional impairment during flare-ups and because the examination did not comply with the Board's January 2013 Remand directive to discuss specifically identified evidence.  

In order to comply with the terms of the JMR, the Board once again remanded the matter to the RO in October 2013 for an additional examination.  The examination was conducted in February 2015.  It is now back before the Board for appellate consideration.  

This is the first time this case has been before the undersigned. 

The above history is complex, but the focus point of the case is not:  This case is primarily about whether the Veteran has radiculopathy of the lower extremities; i.e., a neurological abnormality due to his service connected low back disability.  . 

In June 2015, the Board received a statement from the Veteran.  He stated that he has problems with his lower back and it is so bad that he has to stop doing what it is that he is doing.  He reported that he works an average of four hours per day but some days he does nothing.  He reported that his problems include bending over tying his shoes, bending over to pick things up, cutting with a chain saw, car rides of twenty minutes or more, and numbness of his left leg.  

The Board finds nothing about this statement to indicate that the Veteran is not credible.  As to competency, to the extent that his statements imply that his numbness is due to his low back disability, the statements are not competent evidence.  In this regard, whether he has numbness due to his low back disability is not something that can be determined by one's five senses.  Nor is it a simple question the answer to which lies within the realm of knowledge of a non-expert in medical matters - a layperson.  As is clear from the evidence in this case, even medical professionals require information, including diagnostic testing, to determine if neurological symptoms are related to a spine disability.  The Veteran has not provided any indication that he has expertise in medical matters.  Because the Veteran's opinion in this regard is that of a layperson and the opinion goes to a complex medical question, the Board finds that the opinion is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In an addendum to his January 2008 VA Form 9 Substantive Appeal, the Veteran stated that a sympathetic review of the record would find the evidence to preponderate in his favor as to a higher rating.  The Veteran's reports of his symptoms and his opinion of the relative weight of the positive and negative evidence have been considered by the Board.  However, his reports and opinion do not place the evidence in equipoise or outweigh the negative evidence in this case.  The negative medical evidence of record is more probative.  

Now the Board provides the regulations for rating the Veteran's low back disability and then turns to application of those regulations to the facts of this case.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  For an increased ratings claim, such as the one that led to this appeal, "the relevant temporal focus in on the evidence concerning the state of disability from the time period one year prior to when the claim is filed."  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court explained as follows:  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. . . . Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2 (1993), the regulations do not give past medical reports precedence over current findings.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  Intervertebral disc syndrome can, alternately, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" also found at § 4.71a.  

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.  

The General Formula provides that an evaluation of 20 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id.  

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5). 

The General Formula directs raters that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id. 

Note (1) states that for purposes of evaluations of intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with rating based on limitation of motion.  

A significant portion of what is in contention in this case involves evidence that was of record at the time of earlier decisions of the RO and the Board, decisions that are now final.  The Board has considered that evidence, consistent with § 4.2.  That evidence is not given precedence over the evidence that tends to show the level of disability of the Veteran's low back condition from October 2005, one year prior to when VA received his claim for an increase, to the present.  

In an October 1996 VA examination report, the examiner stated that deep tendon reflexes appeared to be normal although the left Babinski was somewhat sluggish compared to the right.  The examiner also stated as follows:  "The lower extremities slightly diminished ability to flex and extend the left lower extremity against resistance as compared with the right although there is no atrophy to the major muscle groups noted."

In the July 1997 examination report, the examiner stated that after landing in a parachute exercise in November 1992 the Veteran noticed that his left leg became numb.  Subjective complaints at the time of the July 1997 examination included that his low back becomes uncomfortable after sitting for approximately 15 minutes, his low back pain caused him to wake at night, he noticed generalized back stiffness, and on occasion his left lower leg tingled after he has been sitting in a recliner.  Objective findings include that his deep tendon reflexes were symmetrical and he did not have sensory loss but did have paresthesia of the left leg.  

In the March 1999 VA examination report, the examiner noted that the Veteran reported that he had intermittent weakness, stiffness, and low back pain that radiated down his left leg and at times had numbness and tingling of the left foot.  He reported that he missed four days of work per month, was able to ride his motorcycle but no longer able to go water skiing or jet skiing and could not jump off a truck or go on amusement park rides because the jarring precipitated discomfort.  The examiner observed that the Veteran walked with a slight limp, that straight leg raising test was negative, knee and ankle jerks were brisk bilaterally and that no pathologic reflexes were elicited.  The examiner stated that sensation was slightly impaired in the left foot.  In a diagnosis section, the examiner stated that lumbar radiculopathy could not be ruled out.  

In the January 2000 VA examination report, the examiner documented the Veteran's report that he has been aware of his left leg going numb for approximately twenty minutes and that this had been fairly recent onset and occurred twice per week.  

October 2002 VA treatment notes document that the Veteran had chronic low back pain.  January 2003 VA treatment notes document that the Veteran was a new patient with a history of low back pain and history of past injury.  He complained of pain.  The plan was to obtain x-rays.  X-rays taken later that month revealed early degenerative changes but no acute pathology.

This evidence provides a history, well before he filed his current claim, of neurological symptoms involving the Veteran's left lower extremity.  The Board finds that this medical evidence is, overall, however, highly inconclusive as to whether the symptoms are related to the Veteran's low back disability.  Most of the reports are the subjective reports of the Veteran, unsupported by objective findings.  Even when there were what appear to be objective findings, it is unclear as to how the examiner arrived at the findings.  

The October 1996 findings of a slightly diminished left lower extremity flex against resistance also includes that there was no atrophy and the examiner did not attribute this diminished strength or the somewhat sluggish left Babinski to his low back disability.  There is no explanation as to how the 1997 finding of paresthesia in the left leg or the 1999 finding of slightly impaired left foot sensation was arrived at and neither is attributed to the Veteran's low back disability.  The statement that lumbar radiculopathy could not be ruled out it is not evidence that the Veteran had lumbar radiculopathy, it is evidence only that at that time it could not be said for sure that he did not have radiculopathy.   

Thus, based on a detailed review of the evidence, the Board finds that the history does not establish that the Veteran ever had any objective neurological abnormality associated with his low back disability.  

December 16, 2006 VA treatment notes document that the Veteran reported low back pain with radiation to his left thigh with numbness for which he had an MRI ten years earlier.  Another MRI was conducted that month.  The impression was disc degeneration with posterior bulging and facet arthropathy bilaterally at L5-S1.  There was mild foraminal stenosis.  There was no neural impingement appreciated.  Mild degeneration of the rest of the disc was noted.  

VA examined the Veteran in December 2006.  In a review of systems section of the report it is listed that he had numbness and paresthesia.  The examiner indicated that the symptoms were not unrelated to the claimed disability and commented "intermittent numbness/tingling in left lower ext."  Also noted was that he had a history of daily, moderate, pain of the low back.  As to flare-ups, the examiner indicated that there were flare-ups of the spinal condition that were severe, of brief duration, and occurred every two to three weeks.  The extent of additional limitation of motion or other functional impairments during flare-ups was that the Veteran could not bend over.  Motor, sensory, and reflex examinations were all normal.  Range of motion of the thoracolumbar spine was from 0 to 90 degrees of forward flexion with pain starting at 50 degrees, 0 to 30 degrees of extension with pain throughout the range, lateral rotation from 0 to 30 degrees and lateral flexion from 0 to 30 degrees, both to each side, without pain.  The examiner indicated that there was no evidence of spasm, atrophy, guarding, tenderness, or weakness.  There was no limitation on repetition of range of motion due to fatigue, weakness, incoordination, or pain.  

Turning to the December 2008 examination, again there was no evidence of spasm, atrophy, guarding, or weakness.  There was evidence of pain on motion and tenderness on the left side.  Range of motion studies again revealed active flexion from 0 to 90 degrees with pain beginning at 50 degrees.  Lateral flexion and lateral rotation both yielded active motion from 0-30 degrees.  Extension was from 0 to 25 degrees.  There was no additional loss of motion on repetitive use.  Sensory examination was normal except for vibration testing which showed decreased vibratory sensation plantar aspect of the great toe, L-5, left and right.  Reflexes were normal as was Babinski.  

The July 2009 VA examination revealed no evidence of spasms, weakness, atrophy, or guarding.  There was pain with motion and tenderness.  Active range of motion was from 0 to 90 degrees, extension was from 0 to 25 degrees, bilateral lateral rotation and lateral flexion was from 0 to 30 degrees. While there was objective evidence of pain on motion, there was no additional limitation after three repetitions of range of motion.  In a review of systems section, the examiner indicated that the Veteran did not have leg or foot weakness, but did have numbness and paresthesias.  The examiner indicated that the etiology of these symptoms was not unrelated to his claimed disability.  In a section for other symptoms, the examiner indicated that the Veteran had radiation of pain to his legs, greater on the right, and that the radiating pain was "sharp, dull numbing."  The examiner indicated that there were no flare-ups of his spinal condition.  Also indicated was that there had been no incapacitating episodes in the last twelve months.  

Motor and sensory examinations of the lower extremities in July 2009 were normal.  Also listed is the assessment from an EMG report neurology consult.  The two part assessment was normal EMG and nerve conduction studies of both lower extremities with no electrodiagnostic evidence of diffuse peripheral neuropathy or lumbar radiculopathy in the muscles tested and degenerative disk disease of the lumbar spine with chronic intermittent low back pain.  Diagnosis was degenerative disc disease of the lumbar spine without objective evidence of radiculopathy.  

The July 23, 2009 neurology consult and EMG report is associated with the claims file.  In that report it is documented that the Veteran reported that he had intermittent numbness in the whole right lower extremity which can occur with standing or sitting and usually resolves with change in position.  Straight leg raising was negative in the seated position bilaterally.  Motor strength, deep tendon reflexes, sensation to pinprick and vibratory sensation was normal, including at the great toe bilaterally.  The only exception was that sensation to pinprick was slightly reduced in the medial aspect of the right knee compared to the left.  Nerve conduction study of both lower extremities was normal.  The assessment was normal EMG and nerve conduction studies of both lower extremities with no electrodiagnostic evidence of diffuse peripheral neuropathy or lumbar radiculopathy in the muscles tested.  This was signed by a medical doctor listed as a staff physiatrist.  

Upon examination in March 2013, the Veteran endorsed intermittent numbness and tingling of the left upper outer thigh which occurs for no apparent reason and comes and goes.  The Veteran also reported that flare-ups impact the function of the thoracolumbar spine due to increased pain.  Range of motion measurements revealed that forward flexion was to 90 degrees or greater, with no objective evidence of painful motion.  Extension was to 25 degrees, with painful motion beginning at 25 degrees.  Right and left lateral flexion were to 30 degrees or greater, with painful motion beginning at 30 degrees or greater.  Right and left lateral rotation were to 30 degrees or greater, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  However, the Veteran did have functional loss and/or functional impairment of the thoracolumbar spine after repetitive use, with less movement than normal and pain on movement.  There was no atrophy.  Further the examiner indicated that the Veteran did have intervertebral disc syndrome of the thoracolumbar spine, although there were no incapacitating episodes over the past 12 months due to his low back disability.  

These examination reports show that the Veteran has never had forward flexion limited to 30 degrees or less, to include taking into consideration the factors listed at 38 C.F.R. § 4.40 and § 4.45.  This evidence outweighs the subjective non-specific reports of the Veteran as to his limited range of motion, such as an inability to bend over.  This is because, given the rating criteria, a statement that one cannot bend over does not result in a finding that the individual could not forward flex to 30 degrees or less.  

The Board notes that during the appeal period, the Veteran's Babinski was found to be normal and there are no abnormal findings regarding the Babinski during the appeal period.  Thus, the significance of the Babinski finding in 1996 is found by the Board, based on all facts, to be minimal in this case.  It is also noted that the finding of great toes vibration response does list L-5.  However, this must be considered with the rest of the evidence of record and the Board addresses that after detailing the remaining evidence in this case.  

In the January 2013 Remand, the Board provided the following directive as to the necessary examination:  

The examiner must specifically comment on the July 2009 VA examination report which notes a history of numbness and paresthesias; the July 2009 VA neurology consult containing the EMG and nerve conduction studies;  the December 2006 VA examination report, which reflects the Veteran s complaints of numbness and tingling in the left lower extremity; the December 2006 VA treatment record which reflects the Veteran s treatment for radiating pain and numbness into the left thigh; the March 1999 VA examination report which reflects a finding that sensation in the left foot was impaired and indicates that lumbar radiculopathy could not be ruled out; the July 1997 VA examination report which reflects a diagnosis of paresthesia in the left leg; and the October 1996 VA examination report which notes a sluggish left Babinski.  

The section of the report following the repetition of this directive is as follows:  

This veteran does not have any neurological condition r/t his lumbar spine.  All records as noted above were reviewed.  On this date the neurologic exam was completely normal, and the vet described intermittent sensory changes involving ONLY the left upper outer thigh, which is characteristic of and diagnostic of meralgia paresthetica, a condition described below that is NOT related to any lumbar spine condition.  The EMG done 7/23/09 ruled out any lumbar radiculopathy and EMGs are the gold standard for testing such neurologic disorders.  Negative EMG results as in this vet's case are useful in making the diagnosis of meralgia paresthetica by ruling out radiculopathy.  

Below that was a rationale section that consisted of a quote from "Uptodate."  The last sentence of that quote is "[h]owever, electromyography and nerve condition studies are occasionally useful to rule out radiculopathy or plexopathy." 

In the JMR, the Parties found this opinion "inadequate" on the bases that the examiner did not comply with the somewhat complex instruction to comment on the specific evidence listed by the Board and therefore a violation of Stegall v. West, 19 Vet. App. 268, 271 (1998) and the examiner did not adequately address functional impairment during flare-ups.
 
VA again examined the Veteran in February 2015.  In the medical history section of the report, the examiner stated as follows:  

He is service connected for his lower back.  He has a history of complaint of numbness over his left leg as noted on exams dated 12/19/2006, 12/15/1997, 10/1996, 7/1997, and 3/1999.  He had EMG testing performed on 7/23/2009 which was reported as normal with no evidence of a neuropathy or radiculopathy. This negative EMG testing would indicate that whatever symptoms the veteran was noting prior to this was most likely not due to his back.  He is also noted to have had normal neurological exams on 1/27/2012, 7/13/2012. 5/17/2013, and 3/25/2014 without evidence of any radiculopathy or neuropathy.  No surgery to date. He states he has pain daily now.  He currently works as a carpenter but he states he has to pace himself.  

The examiner also indicated that the Veteran does not report that flare-ups impact the function of his back, that the examination was not being conducted during a flare-up, and that the examination neither supports nor contradicts the Veteran's statements describing functional loss during flare-ups.  

These findings come from a standard preprinted list of options in the examination report.  The fact that the examiner indicated that the examination neither supports nor contradicts the Veteran's statements describing functional loss during flare-ups is a reasonable response in a situation such as this where the person being examined does not report flare-ups.  

As the Veteran did not report flare-ups, the Board finds this examination adequate in light of the JMR.  

Although the Parties found "inadequacy" in the 2013 examination with regard to the lack of comment about functional loss during flare-ups, in the 2015 examination, the examiner found that there were no flare-ups, so a comment on the functional loss during flare-up is simply moot.

As to the other reason that the Parties found the 2013 examination inadequate, the 2015 examination satisfies the Board's directive with regard to discussing the identified evidence.  The examiners sufficiently discussed the identified treatment evidence by referring to the records and explaining that the EMG data makes it likely that the neurological symptoms listed in those reports are not due to his low back disability.  Logically, if follows that further discussion of the individual identified items of evidence would be superfluous.  Another examination, in light of the voluminous examinations already undertaken, is simply unjustifiable.     

The examination was normal as to all sensory, reflex, and strength testing of the lower extremities.  The Veteran had no muscle atrophy of the lower extremities and straight leg raising testing was negative.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and no signs or symptoms of neurological abnormalities associated with his spine condition.  The examiner indicated that the Veteran was able to perform all of his normal activities as a carpenter but reported that he paces himself.  

In this regard, the examiner noted that the Veteran was able to use a chainsaw with his son to cut down trees last November.  

Range of motion testing revealed forward flexion from 0 to 70 degrees, extension from 0 to 15 degrees, lateral flexion to 20 degrees on each side, and lateral rotation from 0 to 30 degrees on each side.  There was no additional loss of range of motion after three repetitions and his functional ability was not limited by pain, weakness, fatigability, or incoordination with repeated use over a period of time.  

Again, the range of motion measurements are evidence against assigning a rating higher than 20 percent for orthopedic manifestations of the low back disability.  As to neurologic abnormalities, the preponderance of evidence is against assigning a finding that the Veteran has ever had any objective neurologic abnormality associated with his low back disability.  The evidence listed from Uptodate and the explanations of the examiners show that EMG results are the most probative evidence of whether the Veteran has any neurologic abnormality associated with his low back disability.  The opinions of the examiners, including the February 2015 opinion, are more probative than the finding of decreased vibratory response in both great toes with the reference "-L5."  This is because the opinions are more detailed and are supported by the cited to treatise evidence.  Additionally, the July 2007 VA physiatrist examined the Veteran and noted that his vibration response was normal as to both great toes.  This evidence together with the later opinions outweighs the finding of decreased response listing "L-5."  

The evidence also shows that the Veteran has never had an incapacitating episode during the course of his claim and appeal.  

To the extent that it could be argued that he July 2009 examination, together with the July 2009 EMG report (authored by a physiatrist), did not comply with the Board's directive in the May 2009 Remand, the later evidence has cured any non-compliance.  In any event, it is important that the Board and the Veteran look at the evidence as a whole, which, overall, provides highly probative evidence against this claim, instead of looking at one piece of evidence in one of numerous examinations in a case that has been ongoing effectively for decades.    

Finally, although the Veteran refers to how his disability affects his occupation, his statements do not raise the question of whether he is entitled to a TDIU.  He has not asserted or implied that he is unable to secure and follow a substantially gainful occupation due to his low back disability and the record does not otherwise raise the issue.  It is expected that there is some loss of earning capacity as that is the underpinning of the 20 percent rating already assigned.  See 38 C.F.R. § 4.1.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board must also consider whether the collective effect of his other service connected disability makes his disability picture an unusual or exceptional one warranting extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

Here, the Veteran complains of pain, limited motion, and numbness and tingling of his left lower extremity.  These symptoms are all contemplated by the rating schedule.  If he had an objective neurological abnormality associated with his low back disability, the rating schedule provides for ratings by criteria specified at 38 U.S.C.A. § 4.12, § 4.124, and § 4.124a (2015).  Sections 4.40 and 4.45 together with the General Formula at § 4.71a provide ratings for limitation of motion and function to include those resulting from pain.  The level of his disability is also accounted for by the rating schedule as it accounts not only for his symptoms but for greater functional loss than is shown in this case.  He only other service-connected disability in this case is hearing loss.  There is no indication that the collective effect of his hearing loss and low back disability makes his disability picture an unusual or exceptional one.  Therefore, the Board declines to remand this case for referral for extraschedular consideration.  

For these reasons, the Board concludes that the preponderance of evidence is against assigning a higher or additional rating for the Veteran's low back disability for any period from the year prior to when VA received the claim that led to this appeal to the present and is against remanding the matter for referral for extraschedular consideration.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2006.  Additional notice was provided in a letter sent in May 2008.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  The Veteran has not identified any outstanding relevant treatment records.  

VA provided five relevant examinations in this case, those in December 2006, December 2008, July 2009, March 2013, and February 2015.  Although the Court has previously found some of these examinations inadequate, the inadequacies have been addressed in later examinations.  As explained in the Merits section of this decision, there has now been compliance with the Board's Remands.  Further examinations would provide highly limited additional probative value to this case overall, a case that has been ongoing for years.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  




ORDER

A disability evaluation greater than 20 percent for residuals of a lower back injury with chronic lower back pain and degenerative disc disease L5-S1 is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


